 

Exhibit 10.13

 

NEXPOINT RESIDENTIAL TRUST, INC.

 

Form of Restricted Stock Units Agreement

 

 

This RESTRICTED STOCK UNITS AGREEMENT (this “Agreement”) is made as of
__________, 20__, by and between NexPoint Residential Trust, Inc., a Maryland
corporation (the “Company”), and _________________ (the “Grantee”).

 

1.Certain Definitions.  Capitalized terms used, but not otherwise defined, in
this Agreement will have the meanings given to such terms in the Company’s 2016
Long Term Incentive Plan (the “Plan”).

2.Grant of RSUs.  Subject to and upon the terms, conditions and restrictions set
forth in this Agreement and in the Plan, the Company has granted to the Grantee
as of __________, 20__ (the “Date of Grant”) __________ Restricted Stock Units
(“RSUs”).  Each RSU shall represent the right of the Grantee to receive one
Share subject to and upon the terms and conditions of this Agreement.

3.Restrictions on Transfer of RSUs.  Subject to Section 15 of the Plan, neither
the RSUs evidenced hereby nor any interest therein or in the Shares underlying
such RSUs shall be transferable prior to payment to the Grantee pursuant to
Section 5 hereof other than by will or pursuant to the laws of descent and
distribution.

4.Vesting of RSUs.

 

(a)

The RSUs covered by this Agreement shall become nonforfeitable and payable to
the Grantee pursuant to Section 5 hereof (“Vest,” or similar terms) on the first
anniversary of the Date of Grant, conditioned upon the Grantee’s continuous
service on the Board through such date (the period from the Date of Grant until
the first anniversary of the Date of Grant, the “Vesting Period”).  Any RSUs
that do not so Vest will be forfeited, including, except as provided in Section
4(b) or Section 4(c) below, if the Grantee ceases to continuously serve on the
Board prior to the end of the Vesting Period.

 

(b)

Notwithstanding Section 4(a) above, the RSUs shall Vest upon the Grantee’s
cessation of service on the Board if such service should cease prior to the end
of the Vesting Period due to the Grantee’s death or Disability (to the extent
the RSUs have not previously become Vested or been forfeited) in accordance with
Section 5 hereof.

 

(c)

Notwithstanding Section 4(a) above, if at any time before the end of the Vesting
Period or forfeiture of the RSUs, and while the Grantee is continuously serving
on the Board, a Change in Control occurs, then all of the RSUs will become
Vested and payable to the Grantee in accordance with Section 5 hereof.

 

(d)

For purposes of this Agreement, “Disability” shall mean a medically determinable
physical or mental impairment expected to result in death or to continue for a

 

--------------------------------------------------------------------------------

 

period of not less than 12 months that causes the Grantee to be unable to engage
in any substantial gainful activity.

5.Form and Time of Payment of RSUs.  

 

(a)

Payment for the RSUs, after and to the extent they have become Vested, shall be
made in the form of Shares.  Payment shall be made as soon as administratively
practicable following (but no later than thirty (30) days following) the date
that the RSUs become Vested pursuant to Section 4 hereof.

 

(b)

Except to the extent provided by Section 409A of the Code and permitted by the
Committee, no Shares may be issued to the Grantee at a time earlier than
otherwise expressly provided in this Agreement.

 

(c)

The Committee may also determine to pay for Vested RSUs in cash based on the
market value of the Shares on the date of settlement. The Company’s obligations
to the Grantee with respect to the RSUs will be satisfied in full upon the
issuance of Shares corresponding to such RSUs or upon a cash payment
corresponding to such RSUs.

6.Dividend Equivalents; Other Rights.

 

(a)

The Grantee shall have no rights of ownership in the Shares underlying the RSUs
and no right to vote the Shares underlying the RSUs until the date on which the
Shares underlying the RSUs are issued or transferred to the Grantee pursuant to
Section 5 above.

 

(b)

From and after the Date of Grant and until the earlier of (i) the time when the
RSUs become Vested and are paid in accordance with Section 5 hereof or (ii) the
time when the Grantee’s right to receive Shares in payment of the RSUs is
forfeited in accordance with Section 4 hereof, on the date that the Company pays
a cash dividend (if any) to holders of Shares generally, the Grantee shall be
credited with cash per RSU equal to the amount of such dividend.  Any amounts
credited pursuant to the immediately preceding sentence shall be subject to the
same applicable terms and conditions (including Vesting, payment and
forfeitability) as apply to the RSUs in respect of which the dividend
equivalents were credited, and such amounts shall be paid in cash at the same
time as the RSUs to which they relate are paid in Shares.

 

(c)

The obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver Shares in the future,
and the rights of the Grantee will be no greater than that of an unsecured
general creditor. No assets of the Company will be held or set aside as security
for the obligations of the Company under this Agreement.

 

--------------------------------------------------------------------------------

7.Adjustments.  The number of Shares issuable for each RSU and the other terms
and conditions of the grant evidenced by this Agreement are subject to
adjustment as provided in Section 11 of the Plan.

8.Taxes.  The Grantee will be solely responsible for the payment of all taxes
that arise with respect to the granting and payment of the RSUs, including the
payment of any Shares.

9.Compliance With Law.  The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Plan and this Agreement, the Company
shall not be obligated to issue any Shares pursuant to this Agreement if the
issuance thereof would result in a violation of any such law.  Notwithstanding
any other provision of the Plan and this Agreement, the Company shall not be
obligated to issue Shares or make any payments pursuant to this Agreement if the
issuance or payment thereof could impair the Company’s status as a REIT.

10.Compliance With Section 409A of the Code.  To the extent applicable, it is
intended that this Agreement and the Plan comply with or be exempt from the
provisions of Section 409A of the Code.  This Agreement and the Plan shall be
administered in a manner consistent with this intent, and any provision that
would cause this Agreement or the Plan to fail to satisfy Section 409A of the
Code shall have no force or effect until amended to comply with Section 409A of
the Code (which amendment may be retroactive to the extent permitted by Section
409A of the Code and may be made by the Company without the consent of the
Grantee).  Any reference in this Agreement to Section 409A of the Code will also
include any proposed, temporary or final regulations, or any other guidance,
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service.

11.No Right to Future Awards or Board Membership.  The grant of the RSUs under
this Agreement to the Grantee is a voluntary, discretionary award being made on
a one-time basis, and it does not constitute a commitment to make any future
awards.  Nothing contained in this Agreement shall confer upon the Grantee any
right to continued service as a member of the Board.

12.Amendments.  Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that (a) no amendment shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s written consent, and (b) the
Grantee’s consent shall not be required to an amendment that is deemed necessary
by the Company to ensure compliance with Section 409A of the Code or Section 10D
of the Exchange Act or to prevent impairment of the Company’s status as a REIT.

13.Severability.  In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

14.Relation to Plan.  This Agreement is subject to the terms and conditions of
the Plan.  In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern.  The Committee acting pursuant to
the Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein or in the Plan, have the right to determine any questions which
arise in connection with this Agreement.

 

--------------------------------------------------------------------------------

15.Electronic Delivery.  The Company may, in its sole discretion, deliver any
documents related to the RSUs and the Grantee’s participation in the Plan, or
future awards that may be granted under the Plan, by electronic means or request
the Grantee’s consent to participate in the Plan by electronic means.  The
Grantee hereby consents to receive such documents by electronic delivery and, if
requested, agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

16.Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal substantive laws of the State of Maryland, without
giving effect to any principle of law that would result in the application of
the law of any other jurisdiction.

17.Successors and Assigns.  Without limiting Section 3 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

18.Acknowledgement.  The Grantee acknowledges that the Grantee (a) has received
a copy of the Plan, (b) has had an opportunity to review the terms of this
Agreement and the Plan, (c) understands the terms and conditions of this
Agreement and the Plan and (d) agrees to such terms and conditions.

19.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

[SIGNATURES ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------

 

 

NEXPOINT RESIDENTIAL TRUST, INC.

 

 

By:        

 

Name:
Title:  

 

Grantee Acknowledgment and Acceptance

 

By:                  

 

Name:  
Title:

 

 